Citation Nr: 1642668	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-30 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to February 21, 2012, a disability rating in excess of 30 percent from February 21, 2012 to June 12, 2013, and thereafter, a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran is represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals from a November 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in San Diego, California (RO), in which pertinent part, awarded service connection for PTSD and assigned a 10 percent evaluation, effective from May 4, 2011.  The Veteran perfected an appeal as to the initial assigned evaluation. 

By the way of subsequent rating decisions, the RO increased the assigned disability rating for PTSD disability to 30 percent, effective from February 21, 2012, and then increased the assigned disability rating to 70 percent, effective from June 13, 2013. 

In November 2014, the Veteran withdrew his request for a Travel Board hearing prior to the scheduling such hearing.


FINDINGS OF FACT

In a December 2015 correspondence, the Veteran stated his desire to withdraw his claim of entitlement to an increased disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an increased disability rating for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In December 2015 correspondence, the Veteran's representative, on the Veteran's behalf, stated his desire to withdraw his claim of entitlement to an increased disability rating for his PTSD. 

The Veteran has withdrawn the appeal as to the claim of entitlement to an increased disability rating for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  

Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an increased disability rating for PTSD is dismissed.




____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


